Citation Nr: 1213148	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-44 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to March 1974 and from January 1977 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran is service-connected for postoperative medial meniscectomy of the left knee with degenerative changes (rated 40 percent disabled); right knee chondromalacia (rated 30 percent disabled); and painful scar of the left knee (rated 10 percent disabled).

2.  The Veteran's service-connected disabilities do not involve loss, or loss of use, of both lower extremities, or one upper and one lower extremity, as to preclude locomotion, blindness in both eyes, or loss or loss of use of both upper extremities as to preclude use thereof at or above the elbows.

3.  The Veteran does not have a permanent and total disability that includes the anatomical loss or loss of use of both hands; or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809(d) (2011).

2.  The criteria for entitlement to a special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in September 2008 informed the appellant of what evidence VA would seek to provide and what evidence the appellant was responsible for providing. The appellant was specifically informed as to what the evidence needed to show in order to substantiate his claims for special home adaptation and specially adapted housing.  Thereafter, the Veteran's claims were initially adjudicated in October 2008.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the medical records identified by the Veteran, consisting of all VA treatment records.  The Veteran was also afforded VA examinations in June 2007 and October 2010.  Both were conducted by medical professionals who addressed the disabilities and impairments that are relevant to this claim.  The Board finds that they are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2011).

Loss of use of a foot or lower extremity exists when no effective function remains other than that which would be equally well served by an amputation stump and a suitable prosthesis, i.e., when lower extremity functions such that balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  Such loss of use is present when there is extremely unfavorable complete ankylosis of the knee, ankylosis of two major joints of a lower extremity, shortening of a lower extremity of three and one half inches or more, or complete paralysis of the external popliteal nerve, with footdrop.  38 C.F.R. § 3.350(a)(2)(a), (b) (2011).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2011).

Service connection is in effect for postoperative medial meniscectomy of the left knee with degenerative changes (rated 40 percent disabled); right knee chondromalacia (rated 30 percent disabled); and painful scar of the left knee (rated 10 percent disabled).

In June 2007, the Veteran underwent VA examination for his knee disabilities.  He complained of weakness, stiffness, swelling, redness, giving way, and lack of endurance of his knees.  Pain was constant.  Pain was elicited by standing and relieved by rest and medication.  He could function with medication.  He denied incapacitation, but he could not stand or walk for very long.  Leg length was 106 centimeters on the right and 105 on the left.  Gait was abnormal, with left lower extremity limping.  He required a cane for ambulation.  On examination, extension of both knees was to at least 0 degrees.  Flexion of the right knee was to 120 degrees, and flexion of the left knee was to 70 degrees, with pain at 50 degrees.  Stability testing of both knees was within normal limits.

An October 2007 VA outpatient record shows that the Veteran used a cane and a brace for walking.  He was a basketball coach and no longer able to run with his team.

A December 2007 VA record shows that the Veteran underwent physical therapy for his left knee and used a cane and braces.

In a January 2008 written statement, the Veteran's caregiver said that she assisted the Veteran in bathing and dressing.  She went with him to medical appointments.  The Veteran was unable to stand for long periods of time and was no longer able to exercise.

A February 2008 VA record shows that the Veteran was using braces and a cane.  His left knee range of motion was 5 to 110 degrees of motion.

A May 2008 VA outpatient record shows that the Veteran has used braces and currently used a cane for his left knee.  Left knee pain was made worse by activity, stairs, and walking.

In a September 2008 written statement, the Veteran's caregiver stated that it was getting more difficult for the Veteran to climb the stairs to shower, as the bathroom with a shower was on the second floor.

In a February 2009 written statement, the Veteran's caregiver reiterated that it was becoming increasing difficult for the Veteran to climb the stairs to take a shower.  Installing a shower in the downstairs bathroom would alleviate his having to climb the stairs.  She also stated that it would be easier for him to be able to leave through a back door, to avoid stairs.  However, a walkway was needed from that door to the car.

In November 2009 written statements, the Veteran's caregiver indicated that she and the Veteran's daughter now sponge bathed him, since he was unable to go up and down the stairs due to his knees.  She said that he was unable to ambulate unassisted.  The Veteran's caregiver then stated that it was difficult for the Veteran to access the upstairs shower.

In a November 2009 written statement, the Veteran contended that he was unable to go up and down stairs or ambulate without assistance.  In addition to a shower downstairs, the Veteran was requesting a wheelchair ramp and doors that were wheelchair accessible.

In August 2010, the Veteran underwent VA examination.  He complained of weakness, stiffness, giving way, and locking of both knees.  Flare-ups in his left knee occurred up to three times per day and were precipitated by physical activity.  During flare-ups, he could not go up stairs or walk long distances, and he was wheelchair bound to the basement.  He reported difficulty with standing and walking.  He had no long distance walking or continuous standing without swelling or pain.  He also stated that he needed help bathing due to stiffness in both legs and knees.  He could not walk up steps without help.  Flare-ups of the right knee occurred up to twice per day and were precipitated by physical activity.  During flare-ups, he could not walk to stand for a long period of time.  It was noted that the Veteran denied any symptoms associated with his left knee scar.

On examination, the Veteran had an abnormal gait and walked with a slow limp.  He was unable to perform heel-to-toe ambulation due to his bilateral knees.  He had difficulty with weight-bearing on the left due to pain and weakness.  There was also left side instability, and he had difficulty performing ambulation due to the left knee.  For ambulation, he required a cane.  He did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  There was no ankylosis of either knee.  Range of motion was limited due to pain.  The Veteran was able to perform all self care other than bathing.  His upper extremity strength and coordination was normal.  He was able to walk without the assistance of another person for twenty feet.  The examiner commented that the functional impairment of the knee disabilities was limited prolonged ambulation, repetitive stair climbing, and repetitive kneeling, bending, and squatting.

There was slight instability of each knee with no subluxation.  The examiner noted that the Veteran did not require any type of aid for ambulation.  He was able to leave home or the immediate premises as needed.  No other permanent restrictions were noted.

After thorough review of the record, the Board finds that the criteria for a specially adapted housing grant are not met.  The Veteran has been awarded service connection for disabilities in each of his knees, which are rated 40 percent and 30 percent disabled, reflective of the levels of each disability.  However, despite the Veteran's and his caregiver's contentions that he cannot go up and down the stairs, the Board finds that his lower extremities have greater function than loss of use.

Specifically, the Veteran has never denied that he could stand or walk.  He has only stated that prolonged physical activity caused flare-ups and increased the pain in his joints.  This pain certainly causes the Veteran difficulty in taking care of his basic needs.  However, there is no lay or medical evidence to suggest that there is any ankylosis of the lower extremities, shortening of a lower extremity of three and one half inches or more, or complete paralysis of the external popliteal nerve, with footdrop.  The Veteran still had function of his lower extremities, particularly his right extremity that is greater than loss of use.  Neither the Veteran nor any other person has asserted that the function of both of his lower extremities is so impaired that balance and propulsion could be equally accomplished by an amputation stump with prosthesis.  On examination in August 2010, the Veteran was found to only have slight instability of each knee and the ability to walk unaided for twenty feet.  There is no service-connected or non-service-connected disability of record of the ankles or hips.

Turning to the specific criteria, the Board finds that the Veteran is not entitled to compensation for permanent and total service-connected disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  It is noted in several records that the Veteran used a cane for ambulation and knee braces.  However, most often the Veteran was not wearing or using his knee braces.  Furthermore, he only used one cane and retained significant use of his right knee.  Again, entitlement to this benefit requires the presence of loss or loss of use of both lower extremities.

The lay statements of the Veteran and his caregiver are certainly competent with regard to his symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, neither the Veteran nor his caregiver have asserted that the Veteran's right and left lower extremities are so disabled that they would be equally well-served by amputations and prosthesis, which is the standard needed for this benefit.  While the Veteran has said that he is unable to climb stairs, the Board finds that these statements are not credible when compared to the rest of the evidence of record.  At no point in the August 2010 VA examination report did the examiner even suggest that the Veteran was physically unable to climb stairs.  In fact, it was shown repeatedly that the Veteran had great difficulty climbing stairs during flare-ups, which were precipitated by physical activity.  This shows that the Veteran was able to engage in physical activity utilizing his lower extremities.  As such, his and his caregiver's statement that he is unable to climb or descend stairs is not credible in this case and for the basis of this decision.  It is clear from the record that the Veteran has great difficulty with this task and incurs a lot of pain when engaging in any physical activity that involves his left knee.  However, this benefit is not granted on that basis.  The medical evidence is, therefore, more credible and more probative.

The Veteran is not entitled to compensation for blindness in both eyes.  As discussed above, the only service-connected disabilities affecting the lower extremities are those affecting the left and right knee, and the Veteran has not lost the use of either lower extremity as he can walk up to twenty feet unaided.  Moreover, the Veteran is not service-connected for an eye disability, nor has he endorsed any vision disability.

The Veteran does not have loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  There is no evidence of loss of use of the upper extremities due to service-connected disease or injury.

The Veteran does not have loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows. 

Because the service-connected disorders which entitle the Veteran to total compensation do not result in loss or loss of use of both lower extremities, or one upper and one lower extremity as to preclude locomotion, blindness in both eyes, or loss or loss of use of both upper extremities as to preclude use thereof at or above the elbows, the preponderance of the evidence is against the Veteran's claim for a specially adapted housing grant.

In conclusion, the preponderance of the evidence being against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Special Home Adaptation

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The Veteran essentially argues that the disabilities in his right and left knees qualify his for VA financial assistance in modifying his home.

The Veteran is currently service-connected for disabilities of his right and left knee and a painful scar of his left knee.  As noted above, the Veteran's main contention is that he is unable to climb stairs due to his service-connected knee disabilities and that his shower is on the upper floor.

The evidence of record, to include the Veteran's statements, fails to show that there is any evidence of service-connected loss or loss of use of both hands, visual impairment, burns that result in limitation of motion, or residuals of an inhalation injury.  Rather, the Veteran's service-connected disabilities involve his bilateral knees.

Nevertheless, there is no medical or lay evidence to even suggest that the Veteran meets any of the criteria associated with a special home adaptation grant.  As the preponderance of the evidence is against this claim, the doctrine of the benefit of the doubt does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


